DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 08/25/2021, with respect to claims 1-5 and 12-16 have been fully considered and are persuasive.  The rejection under USC 103 of claims 1-5 and 12-16 has been withdrawn.  With respect to independent claim 1, applicant has amended the claims to further include all of the claim limitations from dependent claim 6, which was previously indicated as allowable; therefore, claim 1 has been determined to overcome the previous rejection.  With respect to independent claim 12, applicant has amended the claims to further include all of the claim limitations from dependent claims 18 and 19, and claim 19 was previously indicated as allowable; therefore, claim 12 has been determined to overcome the previous rejection.

Applicant’s arguments, see pg. 7, filed 08/25/2021, with respect to claims 7, 9, 18, and 20 have been fully considered and are persuasive.  The rejection under USC 103 of claims 7, 9, 18, and 20 has been withdrawn.  The claims are dependent upon independent claims 1 and 12 and therefore overcome the prior art rejections for at least the reasons stated for the independent claim.  In particular, the additional prior teachings Vehr do not disclose or render obvious all of the combined limitations of the independent claims, whether singularly or in combination with the other prior art record.


Allowable Subject Matter
Claims 1-5, 7-17, and 20-22 are allowed. (renumbered as claims 1-19)
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art Le et al. (US 2014/0309911), Baumgartner et al. (US 20180034285), Vehr et al. (US 2018/0001744), Coenen (US 10295600), and Jin et al. (US 20170225584), either singularly or in combination, fails to anticipate or render obvious a method for monitoring a charge capacity of a battery, the method comprising: 
“monitoring, via sensors, a current, a voltage, and a temperature of the battery; 
determining a predicted charge capacity and an associated first uncertainty parameter of the battery based upon the current, voltage, and temperature of the battery; 
determining a measured charge capacity and an associated second uncertainty parameter of the battery based upon the current, voltage, and temperature of the battery; 
determining a charge capacity estimate for the battery based upon the predicted charge capacity and the measured charge capacity; 
determining an updated uncertainty parameter for the charge capacity estimate based upon the first and the second uncertainty parameters; and 
executing, via a controller, a capacity maintenance routine when the updated uncertainty parameter for the charge capacity estimate is greater than a first threshold, including derating the battery based upon the charge capacity estimate and the uncertainty parameter” in combination with all other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)
In particular, the prior art lacks any specific teaching that includes executing a maintenance routine that involves derating the battery that is specifically based upon the charge capacity estimate and the uncertainty parameter.

Claims 2-5 and 7-11 are allowed for at least the same reasons stated above with regards to claim 1 because the claims are dependent on claim 1.

Claim 12 is allowed because the closest available prior art Le et al. (US 2014/0309911), Baumgartner et al. (US 20180034285), Vehr et al. (US 2018/0001744), Coenen (US 10295600), and Jin et al. (US 20170225584), either singularly or in combination, fails to anticipate or render obvious device, comprising: 
“a controller, operably connected to the actuator and in communication with the battery and the plurality of sensors, the controller including an instruction set, the instruction set executable to monitor a charge capacity of the battery, including: 
monitor, via the sensors, the current, voltage, and temperature of the battery, 
determine a predicted charge capacity and an associated first uncertainty parameter of the battery based upon the current, voltage, and temperature of the battery, determining a measured charge capacity and an associated second uncertainty parameter of the battery based upon the current, voltage, and temperature of the battery, 
determine a charge capacity estimate for the battery based upon the predicted charge capacity and the measured charge capacity,
 determine an updated uncertainty parameter for the charge capacity estimate based upon the first and the second uncertainty parameters, 
execute a capacity maintenance routine when the updated uncertainty parameter for the charge capacity estimate is greater than a first threshold, and 
command maintenance of the battery when the uncertainty parameter for the charge capacity estimate is greater than a second threshold, including: 
discharge the battery to achieve a state of charge that is less than a low charge threshold, 
rest the battery for a period of time, and 
charge the battery and determine an updated charge capacity estimate” in combination with all other limitation in the claim as claimed and defined by the applicant. (see underlined for emphasis)
In particular, the prior art does not teach or disclose the specific technique for commanding maintenance of the battery that includes discharging the battery to achieve a state of charge that is less than a low charge threshold, and then resting the battery for a period of time based on the evaluation of an updated uncertainty parameter for the charge capacity estimate being greater than a second threshold when combined with all the other claimed limitations.

Claims 13-17 and 20-22 are allowed for at least the same reasons stated above with regards to claim 12 because the claims are dependent on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Choi et al. (US 2018/0120361) discloses a method for preventing battery overcharge and overdischarge and increasing battery efficiency by accurately setting a use range of the battery.

Mattisson et al. (US 2014/0077815) discloses method and apparatus for determining a capacity of a battery that includes accurately and reliably updating a full charge capacity of the battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        9/10/2021